     Case 2:21-cv-01144-CJB-DPC Document 47 Filed 09/07/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



 TEDDY BILLIOT, ET AL.                                CIVIL ACTION


 VERSUS                                               NO: 21-1144


 TERREBONNE PARISH SCHOOL                             SECTION: “J”(2)
 BOARD, ET AL.


                                     ORDER


      Considering the foregoing Unopposed Motion to Continue Trial Date and to

Reset Pre-Trial Deadlines (Rec. Doc. 46),

      IT IS HEREBY ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that the current unexpired pretrial and trial

deadlines are CONTINUED. The Court will set a scheduling conference for the

parties to select new trial and pretrial dates and all other unexpired deadlines

contained in the Court’s Scheduling Order.


      New Orleans, Louisiana, this 7th day of September, 2021.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
